Exhibit 10.22

950 Explorer Boulevard
Huntsville, Alabama 35806-2808

October 19, 2001

VIA FACSIMILE (617) 358-1536

Beacon Telco, L.P.
c/o Beacon Photonics, Inc., its General Partner
8 St. Mary Street, Suite 910
Boston, Massachusetts 02115

  Re:   Exchange of Warrants and Future Bonus Payments
for Common Stock of Verilink Corporation (“Verilink”)


Ladies and Gentlemen:

            As we discussed, Verilink and Beacon Telco, L.P. (“Beacon”) desire
to provide for the orderly transition of our relationship in connection with
termination of the optical network access project (the “ Project ”) and for
certain modifications to our existing agreements as set forth below. This letter
is to confirm our agreement regarding the warrants under the Warrant and
Stockholder’s Agreement, dated October 13, 2000, by and between Verilink and
Beacon (the “ Warrant Agreement ”), bonus payments under the Cooperative
Research Agreement, dated October 13, 2000 by and between Verilink and Beacon
(the “ Research Agreement ”), and transition matters regarding the Project.

            By signing this agreement below, the parties hereby agree as
follows:

1.  Exercise of Warrant and Issuance of Verilink Stock . The parties acknowledge
that Beacon previously exercised the outstanding “Warrant” (as defined in the
Warrant Agreement) and received Seven Hundred Forty Nine Thousand Nine Hundred
(749,900) shares of “Warrant Stock” (as defined in the Warrant Agreement) upon
such exercise. In connection with the exercise provided for hereby of the
Warrant on the date hereof, Verilink hereby agrees to issue to Beacon Two
Hundred Thousand (200,000) shares (the “Shares”) of Warrant Stock in exchange
for the cancellation of Beacon’s right to acquire up to an additional 1,300,000
shares of Warrant Stock on the terms set forth in the Warrant Agreement. The
parties agree that other than the Shares to be issued hereunder, no further
shares of common stock shall be issuable under the Warrant Agreement. Verilink
shall promptly deliver certificates evidencing the Shares to Beacon.    2. 
Bonus Payments . Beacon hereby irrevocably waives any right or claim, now or in
the future, to any portion of “Bonus Amount 2” as defined in the Research
Agreement (the “ Bonus Amount 2 ”).    3.  Beacon Option regarding Transition
Financing.


 (a)  For a period of 120 days (the “ Transition Period ”) from the date hereof,
Beacon may at its option and own expense seek additional funding for a new
venture (“ Newco ” ) to continue the Project, subject to the restrictions on
confidential and proprietary information in the Project Agreements (as defined
in the Research Agreement). The Transition Period shall be extended by an
additional 60 days in the event Beacon provides to Verilink within such 120-day
period a bona fide written proposal for a Qualified Financing signed by the
potential investor and Beacon, and reasonably acceptable to Verilink. Verilink
shall use its reasonable efforts to make its management personnel available for
discussions during the Transition Period with bona fide potential sources of
Qualified Financing for Newco to the extent consistent with the other
responsibilities of such personnel. Upon the closing of a Qualified Financing
for Newco within the Transition Period, Verilink agrees to provide Newco with an
exclusive right to use the Optical IP to develop and commercialize an optical
networking product for use in the telecommunications access market, without
additional consideration to Verilink other


 


--------------------------------------------------------------------------------

Beacon Telco, L.P.
October 19, 2001
Page 2

   than the equity interest contemplated hereby and on such other terms to be
mutually agreed upon in good faith. If a Qualified Financing is not obtained
within the Transition Period, Verilink shall retain all right, title and
interest to the intellectual property rights it holds under the Project
Agreements.     (b)  For purposes hereof, a “ Qualified Financing ” means a
transaction that provides (i) Newco with gross cash proceeds from equity
financing actually received within the Transition Period of not less than $4
million, (ii) Verilink with co-investment, co-sale, registration and shareholder
rights customary for transactions of this type, and (iii) Verilink with no less
than a 19.9% fully diluted equity interest in the new venture in consideration
of the Optical IP made available by Verilink and without any additional cash
investment; provided, however , that to the extent the Post Money Valuation
exceeds $20 million as a result of equity funding received within the Transition
Period, the minimum equity interest allocated to Verilink in consideration of
the Optical IP rights shall be reduced by 0.5% for each $1 million by which the
Post Money Valuation exceeds $20 million, but in no event shall Verilink’s
equity interest be reduced to less than 14.9% on a fully diluted basis as a
result of any financing completed during the Transition Period, or committed
during the Transition Period based on the same Post Money Valuation and
subsequently funded. The 80.1% (or up to 85.1% in the event of a Post Money
Valuation exceeding $20 million) equity interest in Newco available to Beacon
shall be reduced to reflect the investment of additional investors and equity
issued or reserved for management or employee incentives. In the event a
Qualified Financing is consummated within the Transition Period, Verilink shall
be entitled to customary anti-dilution rights to maintain the relative equity
interest set forth in the preceding sentence with respect to any financing
completed during the Transition Period or committed during the Transition Period
based on the same Post Money Valuation and subsequently funded. For purposes
hereof, “ Post Money Valuation ” means the quotient of (i) the aggregate gross
cash proceeds from equity financing actually received within the Transition
Period, divided by the (ii) the percentage of Newco’s outstanding equity,
determined on a fully diluted basis, issued in exchange for such cash
proceeds.     (c)  For purposes hereof, “ Optical IP ” means intellectual
property owned by Verilink and created in Boston as part of the Project.   
 (d)  The parties agree that Verilink will have a non-exclusive right to
distribute and market products developed by Newco with applications in the
optical network access space on terms and conditions to be mutually agreed
upon.     (e)  For a period of 180 days from the end of the Transition Period,
Verilink agrees that it shall not consummate any equity financing transaction in
which (i) the primary use of proceeds is for the Project and (ii) a material
investment is made by a bona fide potential source of a Qualified Financing
contacted by Beacon and identified to Verilink in writing during the Transition
Period. Notwithstanding the foregoing, Verilink and its affiliates shall not be
restricted from raising capital from such sources for general corporate purposes
and not primarily for the development of the Project.


4.  Project Agreements .


 (a)  Warrant Agreement .


 (i)  All of Article II, Sections 3.4(a) through (e) and Section 4.7 of the
Warrant Agreement are hereby terminated. All other provisions of the Warrant
Agreement shall terminate as of the earlier of a Change in Control of Verilink
or June 1, 2002.     (ii)  Beacon agrees that it will not request a Demand
Registration under Section 4.3 of the Warrant Agreement prior to April 15,
2002.     (iii)  Except to the extent modified and for the provisions terminated
hereby, the remaining provisions of the Warrant Agreement remain in effect.


 


--------------------------------------------------------------------------------

Beacon Telco, L.P.
October 19, 2001
Page 3

 (b)  Research Agreement . The Research Agreement is hereby modified to remove
all references to Bonus Amount 2 or the Warrant. As of November 2, 2001, the
Research Agreement shall terminate and be of no further force and effect, except
for the provisions of Articles VI through X inclusive and Articles V(B), XII,
XVI, XXII and XXIII inclusive, which shall survive the execution of this
agreement and the termination of the Research Agreement and such surviving
provisions and obligations shall be binding upon and inure to the benefit of the
parties, and their respective successors or assigns. The parties agree to
cooperate in good faith over the next 30 days to provide for the termination of
the Project on an orderly basis.


5.  Investment Representations . Beacon represents, warrants, acknowledges, and
agrees that:


 (a)  Beacon is acquiring the Shares for investment and for Beacon’s own account
only and not with a view to, or for, resale, transfer or distribution (except in
a transaction or transaction exempt from registration under the federal and
state securities laws or pursuant to an effective registration statement under
such laws).     (b)  Beacon acknowledges that the Shares have not been
registered under the Securities Act of 1933, as amended, or the “blue sky”
securities laws of any state (collectively, the “Acts”) and that the transfer of
the Shares may be subject to compliance with the Acts.     (c)  The certificates
representing the Shares will bear any legends appropriate under applicable
securities laws     (d)  Beacon is an “accredited investor” as defined under
Regulation D promulgated under the Securities Act of 1933, as amended, or
pursuant to the provisions of the securities act of any state or other
jurisdiction and has such knowledge and experience in financial business matters
that it is capable of evaluating the merits and risks of an investment in the
Shares. Beacon is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


6.  Mutual Release . Except with respect to continuing obligations set forth in
this Agreement, each party hereto, its successors and assigns, whether or not
named or described herein, hereby releases the other party hereto, its
predecessors, successors, assigns, subsidiaries, affiliates, employees,
officers, directors, attorneys and any other persons, firms or corporations,
liable to or who may be claimed to be liable to the other party hereto, whether
named herein or not, from all claims, counterclaims, crossclaims, demands,
damages, claims for attorneys’ fees or expenses, actions, causes of action,
agreements, contracts and suits of any kind or nature, known or unknown, which
arise from or are related to the Project Agreements.    7.  Miscellaneous . This
Letter Agreement contains the entire agreement of Verilink and Beacon with
respect to the matters referred to herein and supersedes and replaces any and
all previous oral or written agreements between Verilink and Beacon with respect
to such matters. This Letter Agreement shall be governed by the laws of the
State of Delaware, without regard to its conflicts of laws rules, and shall be
binding upon and inure to the benefit of the parties, and their respective
successors or assigns. This Letter Agreement may be executed in counterparts,
each of which shall be deemed to be an original and which together shall
constitute one instrument and a facsimile signature shall have the same force as
an original signature.


{The remainder of this page is intentionally left blank}

 


--------------------------------------------------------------------------------

Beacon Telco, L.P.
October 19, 2001
Page 4

Please sign below to indicate Beacon’s agreement with the terms of this Letter
Agreement.




  Sincerely,

VERILINK CORPORATION


    By:      /s/ Graham G. Pattison                                 Name: 
    Graham G. Pattison                                  Title:      President
and CEO                              


Accepted and agreed this 19th day of October, 2001.




  BEACON TELCO, L.P.


    By:      /s/ Alok Prasad                                              Name: 
     Alok Prasad                                               Title:      
President                                               


 